PER CURIAM.
On the trial of this action the plaintiff recovered a verdict, which was set aside by the trial court. The plaintiff’s exceptions were ordered to be heard in the first instance at the Appellate Division, and upon the argument thereof in this court they were sustained, and we made an order directing that judgment should be entered in favor of the plaintiff upon the verdict. Upon that appeal only the plaintiff’s exceptions were before us. The defendant has now appealed from the judgment, and the plaintiff moves to dismiss its appeal on the ground that it has no right to a second review of the case. It seems to us, however, that this is not a second review. The defendant’s exceptions have never been before this court, and it is entitled to be heard upon them now upon an appeal from the judgment. Motion denied.